 
Exhibit 10.2



 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of November 30,
2009 by and among Charter Communications, Inc., a Delaware corporation (the
“Company”), and the parties identified as “Investors” on the signature page
hereto and any parties identified on the signature page of any joinder
agreements executed and delivered pursuant to Section 11 hereof (each, including
the Investors, a “Holder” and, collectively, the “Holders”). Capitalized terms
used but not otherwise defined herein are defined in Section 1 hereof.
 
RECITALS:
 
Whereas the Company proposes to issue the New Common Stock (as defined below)
pursuant to, and upon the terms set forth in, the Plan of Reorganization of
Charter Communications, Inc., Charter Investment, Inc. and the direct and
indirect subsidiaries of Charter Communications, Inc. (the “Plan”) under chapter
11 of Title 11 of the United States Code. In accordance with the Plan, the
Company agrees for the benefit of the Holders, as follows:
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Holders hereby agree as follows:
 
1. Definitions.
 
“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
 
“Agreement” has the meaning specified in the first paragraph hereof.
 
“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.
 
“Board” means the board of directors of the Company.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by applicable law
or executive order to close.
 
“Certification” has the meaning specified in Section 13(p).
 
“Commission” means the United States Securities and Exchange Commission or any
successor governmental agency.
 
“Company” has the meaning specified in the first paragraph hereof.
 

 
 

--------------------------------------------------------------------------------

 

“Company Notice” has the meaning specified in Section 2(c).
 
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means, unless otherwise noted, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting shares, by
contract, or otherwise.
 
“Counsel to the Holders” means, with respect to any Shelf Takedown, the counsel
selected by the Holders of a majority of the Registrable Securities requested to
be included in such Shelf Takedown.
 
“Demand Notice” has the meaning specified in Section 2(c).
 
“Determination Date” has the meaning specified in Section 2(g).
 
“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).
 
“Effective Date” has the meaning assigned to such term in the Plan.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Exchange Agreement” means that certain Exchange Agreement, dated as of the
Effective Date, entered into by and among the Company, Charter Communications
Holding Company, LLC, Paul G. Allen and Charter Investment, Inc., as amended
from time to time.
 
“Follow-On Registration Notice” has the meaning specified in Section 2(h)(i).
 
“Follow-On Shelf” has the meaning specified in Section 2(h)(i).
 
“Form S-1 Shelf” has the meaning specified in Section 2(a).
 
“Form S-3 Shelf” has the meaning specified in Section 2(a).
 
“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.
 
“Hedging Counterparty” means a broker-dealer registered under Section 15(b) of
the Exchange Act or an Affiliate thereof.
 
“Hedging Transaction” means any transaction involving a security linked to the
Registrable Securities or any security that would be deemed to be a “derivative
security” (as defined in Rule 16a-1(c) promulgated under the Exchange Act) with
respect to the Registrable Securities or any transaction (even if not a
security) which would (were it a security) be
 
 
2

--------------------------------------------------------------------------------


 
considered such a derivative security, or which transfers some or all of the
economic risk of ownership of the Registrable Securities, including any forward
contract, equity swap, put or call, put or call equivalent position, collar,
non-recourse loan, sale of an exchangeable security or similar transaction.  For
the avoidance of doubt, the following transactions shall be deemed to be Hedging
Transactions:
 
(i)           transactions by a Holder in which a Hedging Counterparty engages
in short sales of Registrable Securities pursuant to a prospectus and may use
Registrable Securities to close out its short position;
 
(ii)           transactions pursuant to which a Holder sells short Registrable
Securities pursuant to a prospectus and delivers Registrable Securities to close
out its short position;
 
(iii)           transactions by a Holder in which the Holder delivers, in a
transaction exempt from registration under the Securities Act, Registrable
Securities to the Hedging Counterparty who will then publicly resell or
otherwise transfer such Registrable Securities pursuant to a prospectus or an
exemption from registration under the Securities Act; and
 
(iv)           a loan or pledge of Registrable Securities to a Hedging
Counterparty who may then become a selling stockholder and sell the loaned
shares or, in an event of default in the case of a pledge, sell the pledged
shares, in each case, in a public transaction pursuant to a prospectus.
 
“Holder” and “Holders” have the meanings give to those terms in the first
paragraph hereof.
 
“Holder Free Writing Prospectus” means each Free Writing Prospectus prepared by
or on behalf of the relevant Holder or used or referred to by such Holder in
connection with the offering of Registrable Securities.
 
“Investors” has the meaning specified in the first paragraph hereof.
 
“Lock-Up Period” has the meaning specified in Section 4(a).
 
“Losses” has the meaning specified in Section 8(d).
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Membership Units” means limited liability company interests in Charter
Communications Holding Company, LLC, a Delaware limited liability company or any
successor entity thereto, issued under a Limited Liability Company Agreement as
amended from time to time.
 
“NASDAQ” means the National Association of Securities Dealers Automated
Quotation System.
 

 
3

--------------------------------------------------------------------------------

 

“New Common Stock” means the shares of Class A Common Stock, par value $.001 per
share, of the Company issued on and after the Effective Date and any additional
shares of such common stock paid, issued or distributed in respect of any such
shares by way of a stock dividend, stock split or distribution, or in connection
with a combination of shares, and any such security into which such New Common
Stock shall have been converted or exchanged in connection with a
recapitalization, reorganization, reclassification, merger, consolidation,
exchange, distribution or otherwise.
 
“Other Holders” has the meaning specified in Section 3(c).
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof or any other entity.
 
“Piggyback Takedown” has the meaning specified in Section 3(a).
 
“Plan” has the meaning specified in the Recitals.
 
“Prospectus” means the prospectus used in connection with a Registration
Statement.
 
“Registrable Securities” means at any time any shares of New Common Stock (i)
issued on or after the Effective Date to any Holder or (ii) held or
“beneficially owned” (as such term is used in Rule 13d-3 and Rule 13d-5
promulgated under the Exchange Act, except that in calculating the beneficial
ownership of any Holder, such Holder shall be deemed to have beneficial
ownership of all securities that such Holder has the right to acquire, whether
such right is currently exercisable or is exercisable only upon the occurrence
of a subsequent condition), by any Holder, including, without limitation, any
New Common Stock issued pursuant to the Plan or upon the conversion, exercise or
exchange, as applicable, of any other securities and/or interests issued
pursuant to the Plan, including, without limitation, shares of New Common Stock
acquired in open market or other purchases after the Effective Date, and shares
of New Common Stock issued or issuable upon (A) the conversion of shares of
Class B Common Stock, par value $.001 per share, of the Company, (B) the
exchange of Membership Units pursuant to the Exchange Agreement, and (C) the
exercise of the Warrants; provided, however, that as to any Registrable
Securities, such securities shall cease to constitute Registrable Securities
upon the earliest to occur of: (w) the date on which such securities are
disposed of pursuant to an effective registration statement under the Securities
Act; (x) the date on which such securities are disposed of pursuant to Rule 144
(or any successor provision) promulgated under the Securities Act; (y) with
respect to the Registrable Securities of any Holder, any time that such Holder
no longer holds or “beneficially owns” (as defined above) at least 1% of the
outstanding New Common Stock; and (z) the date on which such securities cease to
be outstanding.
 
“Registration Expenses” means all expenses (other than underwriting discounts
and commissions) arising from or incident to the registration of Registrable
Securities in compliance with this Agreement, including, without limitation, (i)
Commission, stock exchange, FINRA and other registration and filing fees, (ii)
all fees and expenses incurred in connection with complying with any securities
or blue sky laws (including, without limitation, fees, charges and
 


 
4

--------------------------------------------------------------------------------

 
 
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (iii) all printing, messenger and delivery expenses,
(iv) the fees, charges and disbursements of counsel to the Company and of its
independent public accountants and any other accounting and legal fees, charges
and expenses incurred by the Company (including, without limitation, any
expenses arising from any special audits or “comfort letters” required in
connection with or incident to any registration), (v) the fees and expenses
incurred in connection with the listing of the Registrable Securities on NASDAQ
(or any other national securities exchange), (vi) the fees and expenses incurred
in connection with any road show for underwritten offerings reasonably expected
to be in excess of $75 million in proceeds and (vii) fees, charges and
disbursements of Counsel to the Holders, including, for the avoidance of doubt,
any expenses of Counsel to the Holders in connection with the filing or
amendment of any Registration Statement, Prospectus or Free Writing Prospectus
hereunder.
 
“Registration Notice” has the meaning specified in Section 2(a).
 
“Registration Statement” means any registration statement filed hereunder or in
connection with a Piggyback Takedown.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Selling Expenses” means the underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to all Registrable Securities registered by
the Holders and legal expenses not included within the definition of
Registration Expenses.
 
“Shelf” has the meaning specified in Section 2(a).
 
“Shelf Registration” means a registration of securities pursuant to a
registration statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).
 
“Shelf Takedown” means either an Underwritten Shelf Takedown or a Piggyback
Takedown.
 
“Suspension Period” has the meaning specified in Section 2(e)(ii).
 
“Underwritten Shelf Takedown” has the meaning specified in Section 2(b).
 
“Warrants” has the meaning specified in the Plan.
 
“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.
 

 
5

--------------------------------------------------------------------------------

 

2. Shelf Registrations.
 
(a) Filing.  The Company shall use its commercially reasonable efforts to file,
on or prior to December 31, 2009, a Registration Statement for a Shelf
Registration on Form S-1 covering the resale of the Registrable Securities on a
delayed or continuous basis (the “Form S-1 Shelf”). The Company shall use
commercially reasonable efforts to cause the registration statement to become
effective by June 30, 2010.  The Company shall give written notice of the filing
of the Registration Statement at least twenty-five (25) days prior to filing the
Registration Statement to all Holders of Registrable Securities (the
“Registration Notice”) and shall include in such Registration Statement all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within twenty (20) days after sending the
Registration Notice. The Company shall maintain the Shelf in accordance with the
terms hereof.  The Company shall use its commercially reasonable efforts to
convert the Form S-1 Shelf (and any Follow-On Shelf) to a Registration Statement
for a Shelf Registration on Form S-3 (the “Form S-3 Shelf”, and together with
the Form S-1 Shelf (and any Follow-On Shelf), the “Shelf”) as soon as
practicable after the Company is eligible to use Form S-3.
 
(b) Requests for Underwritten Shelf Takedowns.  At any time and from time to
time after the Shelf has been declared effective by the Commission, any one or
more Holders of Registrable Securities may request to sell all or any portion of
their Registrable Securities in an underwritten offering that is registered
pursuant to the Shelf (each, an “Underwritten Shelf Takedown”); provided that in
the case of each such Underwritten Shelf Takedown such Holder or Holders will be
entitled to make such demand only if the total offering price of the shares to
be sold in such offering (including piggyback shares and before deduction of
underwriting discounts) is reasonably expected to exceed, in the aggregate, $25
million.
 
(c) Demand Notices.  All requests for Underwritten Shelf Takedowns shall be made
by giving written notice to the Company (the “Demand Notice”). Each Demand
Notice shall specify the approximate number of Registrable Securities to be sold
in the Underwritten Shelf Takedown and the expected price range (net of
underwriting discounts and commissions) of such Underwritten Shelf
Takedown.  Within five (5) days after receipt of any Demand Notice, the Company
shall give written notice of such requested Underwritten Shelf Takedown to all
other Holders of Registrable Securities (the “Company Notice”) and, subject to
the provisions of Section 2(d) below, shall include in such Underwritten Shelf
Takedown all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 20 days after sending the
Company Notice.
 
(d) Priority on Underwritten Shelf Takedowns.  The Company shall not include in
any Underwritten Shelf Takedown any securities which are not Registrable
Securities without the prior written consent of the Holders of a majority of the
Registrable Securities requested to be included in the Underwritten Shelf
Takedown. If the managing underwriters for such Underwritten Shelf Takedown
advise the Company in writing that in their opinion the number of Registrable
Securities and, if permitted hereunder, other securities requested to be
included in such Underwritten Shelf Takedown exceeds the number of Registrable
Securities and other securities, if any, which can be sold in an orderly manner
in such offering within a price range acceptable to the Holders of a majority of
the Registrable Securities requested to be included in the Underwritten Shelf
 


 
6

--------------------------------------------------------------------------------

 
 
Takedown, the Company shall include in such Underwritten Shelf Takedown the
number of Registrable Securities which can be so sold in the following order of
priority: (i) first, the Registrable Securities requested to be included in such
Underwritten Shelf Takedown, which in the opinion of such underwriter can be
sold in an orderly manner within the price range of such offering, pro rata
among the respective Holders of such Registrable Securities on the basis of the
number of Registrable Securities requested to be included therein by each such
Holder, and (ii) second, other securities requested to be included in such
Underwritten Shelf Takedown to the extent permitted hereunder.
 
(e) Restrictions on Underwritten Shelf Takedowns and Use of Registration
Statement.
 
(i) The Company shall not be obligated to effect more than three Underwritten
Shelf Takedowns during any period of 12 consecutive months and shall not be
obligated to effect an Underwritten Shelf Takedown within 100 days after the
pricing of a previous Underwritten Shelf Takedown.
 
(ii) Upon written notice to the Holders of Registrable Securities, the Company
shall be entitled to suspend, for a period of time (each, a “Suspension
Period”), the use of any Registration Statement or Prospectus and shall not be
required to amend or supplement the Registration Statement, any related
Prospectus or any document incorporated therein by reference if the Company
determines in its reasonable good faith judgment, after consultation with
counsel, that the Registration Statement or any Prospectus may contain an untrue
statement of a material fact or omits any fact necessary to make the statements
in the Registration Statement or Prospectus not misleading; provided that (A)
there are no more than five (5) Suspension Periods in any 12-month period, (B)
the duration of all Suspension Periods may not exceed 120 days in the aggregate
in any 12-month period, and (C) the Company shall use its good faith efforts to
amend the Registration Statement and/or Prospectus to correct such untrue
statement or omission as soon as reasonably practicable unless such amendment
would reasonably be expected to have a material adverse effect on any proposal
or plan of the Company to effect a merger, acquisition, disposition, financing,
reorganization, recapitalization or similar transaction, in each case that is
material to the Company.
 
(f) Selection of Underwriters.  The Holders of a majority of the Registrable
Securities requested to be included in an Underwritten Shelf Takedown shall have
the right to select the investment banker(s) and manager(s) to administer the
offering (which shall consist of one (1) or more reputable nationally recognized
investment banks), subject to the Company’s approval which shall not be
unreasonably withheld, conditioned or delayed.
 
(g) Automatic Shelf Registration.  Upon the Company becoming a Well-Known
Seasoned Issuer, (i) the Company shall give written notice to all of the Holders
as promptly as practicable but in no event later than twenty (20) Business Days
thereafter, and such notice shall describe, in reasonable detail, the basis on
which the Company has become a Well-Known Seasoned Issuer, and (ii) the Company
shall, as promptly as practicable, register, under an Automatic Shelf
Registration Statement, the sale of all of the Registrable Securities in
accordance with the terms of this Agreement.  The Company shall use its
commercially reasonable efforts to file such Automatic Shelf Registration
Statement as promptly as practicable,
 
 
7

--------------------------------------------------------------------------------

 

but in no event later than thirty (30) Business Days after it becomes a
Well-Known Seasoned Issuer, and to cause such Automatic Shelf Registration
Statement to remain effective thereafter until there are no longer any
Registrable Securities.  The Company shall give written notice of filing such
Registration Statement to all of the Holders as promptly as practicable
thereafter.  At any time after the filing of an Automatic Shelf Registration
Statement by the Company, if the Company is no longer a Well-Known Seasoned
Issuer (the “Determination Date”), within twenty (20) days after such
Determination Date, the Company shall (A) give written notice thereof to all of
the Holders and (B) file a Registration Statement on an appropriate form (or a
post effective amendment converting the Automatic Shelf Registration Statement
to an appropriate form) covering all of the Registrable Securities, and use
commercially reasonable efforts to have such Registration Statement declared
effective as promptly as practicable (but in no event more than 30 days) after
the date the Automatic Shelf Registration Statement is no longer useable by the
Holders to sell their Registrable Securities.
 
(h) Additional Selling Stockholders and Additional Registrable Securities.
 
(i) If the Company is not a Well-Known Seasoned Issuer, within 30 days after a
written request by one or more Holders of Registrable Securities to register for
resale any additional Registrable Securities owned by such Holders, the Company
shall file a Registration Statement substantially similar to the Shelf then
effective, if any (each, a “Follow-On Shelf”), to register for resale such
Registrable Securities.  The Company shall give written notice of the filing of
the Follow-On Shelf at least 25 days prior to filing the Follow-On Shelf to all
Holders of Registrable Securities (the “Follow-On Registration Notice”) and
shall include in such Follow-On Shelf all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within
twenty (20) days after sending the Follow-On Registration
Notice.  Notwithstanding the foregoing, the Company shall not be required to
file a Follow-On Shelf (x) if the aggregate amount of Registrable Securities
requested to be registered on such Follow-On Shelf by all Holders that have not
yet been registered represent less than 1% of the then outstanding New Common
Stock or (y) if the Company is not then eligible for use of Form S-3 for
secondary offerings and the Company has filed a Follow-On Shelf in the prior 180
days.  The Company shall use commercially reasonable efforts to cause such
Follow-On Shelf to be declared effective as promptly as practicable and in any
event within ninety (90) days of filing such Follow-On Shelf.  Any Registrable
Securities requested to be registered pursuant to this Section 2(h)(i) that have
not been registered on a Shelf or pursuant to Section 3 below at the time the
Follow-On Shelf is filed shall be registered pursuant to such Follow-On Shelf.
 
(ii) If the Company is a Well-Known Seasoned Issuer, within twenty (20) Business
Days after a written request by one or more Holders of Registrable Securities to
register for resale any additional Registrable Securities owned by such Holders,
the Company shall make all necessary filings to include such Registrable
Securities in the Automatic Shelf Registration Statement filed pursuant to
Section 2(g).
 
(iii) If a Form S-3 Shelf or Automatic Shelf Registration Statement is
effective, within five (5) Business Days after written request therefor by a
Holder of Registrable Securities, the Company shall file a prospectus supplement
or current report on Form 8-K

 
 
8

--------------------------------------------------------------------------------

 

 to add such Holder as a selling stockholder in such Form S-3 Shelf or Automatic
Shelf Registration Statement to the extent permitted under the rules and
regulations promulgated by the Commission.
 
(i) Other Registration Rights. Except as expressly contemplated by the Plan, the
Company represents and warrants that it is not a party to, or otherwise subject
to, any other agreement granting registration rights to any other Person with
respect to any securities of the Company.
 
3. Piggyback Takedowns.
 
(a) Right to Piggyback.  Whenever the Company proposes to register any of its
securities, or proposes to offer any of its New Common Stock pursuant to a
registration statement in an underwritten offering of New Common Stock under the
Securities Act (a “Piggyback Takedown”), the Company shall give prompt written
notice to all Holders of Registrable Securities of its intention to effect such
Piggyback Takedown.  In the case of a Piggyback Takedown that is an underwritten
offering under a shelf registration statement, such notice shall be given not
less than five (5) Business Days prior to the expected date of commencement of
marketing efforts for such Piggyback Takedown.  In the case of a Piggyback
Takedown that is an underwritten offering under a registration statement that is
not a shelf registration statement, such notice shall be given not less than
five (5) Business Days prior to the expected date of filing of such registration
statement.  The Company shall, subject to the provisions of Sections 3(b) and
(c) below, include in such Piggyback Takedown, as applicable, all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within five (5) days after sending the Company’s
notice.  Notwithstanding anything to the contrary contained herein, the Company
may determine not to proceed with any  Piggyback Takedown upon written notice to
the Holders of Registrable Securities requesting to include their Registrable
Securities in such Piggyback Takedown.
 
(b) Priority on Primary Piggyback Takedowns.  If a Piggyback Takedown is an
underwritten primary registration on behalf of the Company, and the managing
underwriters for a Piggyback Takedown advise the Company in writing that in
their reasonable opinion the number of securities requested to be included in
such Piggyback Takedown exceeds the number which can be sold in an orderly
manner in such offering within a price range acceptable to the Company, the
Company shall include in such Piggyback Takedown the number which can be so sold
in the following order of priority: (i) first, the securities the Company
proposes to sell, (ii) second, the Registrable Securities requested to be
included in such Piggyback Takedown (pro rata among the Holders of such
Registrable Securities on the basis of the number of Registrable Securities
requested to be included therein by each such Holder), and (iii) third, other
securities requested to be included in such Piggyback Takedown.
 
(c) Priority on Secondary Piggyback Takedowns.  If a Piggyback Takedown is an
underwritten secondary registration on behalf of holders of the Company’s
securities (“Other Holders”), and the managing underwriters advise the Company
in writing that in their opinion the number of securities requested to be
included in such Piggyback Takedown exceeds the number which can be sold in an
orderly manner in such offering within a price range acceptable to the Other
Holders, the Company shall include in such registration the number which can be
so
 


 
9

--------------------------------------------------------------------------------

 
 
sold in the following order of priority: (i) first, the securities requested to
be included therein by the Other Holders requesting such registration and the
Registrable Securities requested to be included in such registration, pro rata
among the holders of any such securities and Registrable Securities on the basis
of the number of securities and Registrable Securities so requested to be
included therein by each such holder, and (ii) second, other securities
requested to be included in such registration.
 
(d) Selection of Underwriters. If any Piggyback Takedown is an underwritten
offering, the Company will have the sole right to select the investment
banker(s) and manager(s) for the offering.
 
4. Holdback Agreements.
 
(a) Holders of Registrable Securities.  In connection with any Shelf Takedown or
other underwritten public offering of equity securities by the Company, no
Holder who “beneficially owns” (as such term is defined under and determined
pursuant to Rule 13d-3 promulgated under the Exchange Act) five percent (5%) or
more of the outstanding shares of New Common Stock shall effect any public sale
or distribution (including sales pursuant to Rule 144) of equity securities of
the Company, or any securities convertible into or exchangeable or exercisable
for such securities, without prior written consent from the Company, during the
seven (7) days prior to and the 90-day period beginning on the date of pricing
of such Shelf Takedown (the “Lock-Up Period”), except as part of the Shelf
Takedown, and (i) unless the underwriters managing the Shelf Takedown or other
underwritten public equity offering by the Company otherwise agree by written
consent and (ii) only if such Lock-Up Period is applicable on substantially
similar terms to the Company and the executive officers and directors of the
Company; provided that nothing herein will prevent any Holder that is a
partnership or corporation from making a distribution of Registrable Securities
to the partners or stockholders thereof or a transfer to an Affiliate that is
otherwise in compliance with the applicable securities laws, so long as such
distributees or transferees agree to be bound by the restrictions set forth in
this Section 4(a).  Each Holder agrees to execute a lock-up agreement in favor
of the Company’s underwriters to such effect and, in any event, that the
Company’s underwriters in any relevant Shelf Takedown shall be third party
beneficiaries of this Section 4(a).  The provisions of this Section 4(a) will no
longer apply to a Holder once such Holder ceases to hold Registrable Securities.
 
(b) The Company.  In connection with any Shelf Takedown, the Company shall not
effect any public sale or distribution of its equity securities, or any
securities convertible into or exchangeable or exercisable for such securities
(except pursuant to registrations on Form S-8 or Form S-4 under the Securities
Act), during the seven (7) days prior to and the 90-day period beginning on the
date of pricing of such Shelf Takedown.
 
5. Company Undertakings.  Whenever Registrable Securities are registered
pursuant to this Agreement, the Company shall use its commercially reasonable
efforts to effect the registration and the sale of such Registrable Securities
as soon as reasonably practicable in accordance with the intended method of
disposition thereof, and pursuant thereto the Company shall as expeditiously as
possible:
 

 
10

--------------------------------------------------------------------------------

 
 
(a) before filing a Registration Statement or Prospectus or any amendments or
supplements thereto, at the Company’s expense, furnish to the Holders whose
securities are covered by the Registration Statement copies of all such
documents, other than documents that are incorporated by reference, proposed to
be filed and such other documents reasonably requested by such Holders, which
documents shall be subject to the review and comment of the counsel to such
Holders;
 
(b) notify each Holder of Registrable Securities of the effectiveness of each
Registration Statement and prepare and file with the Commission such amendments
and supplements to such Registration Statement and the Prospectus used in
connection therewith as may be necessary to keep such Registration Statement
effective for a period ending on the date on which all Registrable Securities
have been sold under the Registration Statement applicable to such Shelf
Registration or have otherwise ceased to be Registrable Securities, and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Registration Statement;
 
(c) furnish to each seller of Registrable Securities, and the managing
underwriters, without charge, such number of copies of the applicable
Registration Statement, each amendment and supplement thereto, the Prospectus
included in such Registration Statement (including each preliminary Prospectus,
final Prospectus, and any other Prospectus (including any Prospectus filed under
Rule 424, Rule 430A or Rule 430B promulgated under the Securities Act and any
“issuer free writing prospectus” as such term is defined under Rule 433
promulgated under the Securities Act)), all exhibits and other documents filed
therewith and such other documents as such seller or such managing underwriters
may reasonably request including in order to facilitate the disposition of the
Registrable Securities owned by such seller, and upon request, a copy of any and
all transmittal letters or other correspondence to or received from, the
Commission or any other governmental authority relating to such offer;
 
(d) use its commercially reasonable efforts (i) to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests, (ii) to keep such registration
or qualification in effect for so long as such Registration Statement remains in
effect, and (iii) to do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company shall not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subsection, (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction);
 
(e) notify each seller of such Registrable Securities, Counsel to the Holders
and the managing underwriters (i) at any time when a Prospectus relating to the
applicable Registration Statement is required to be delivered under the
Securities Act, (A) upon discovery that, or upon the happening of any event as a
result of which, such Registration Statement, or the Prospectus or Free Writing
Prospectus relating to such Registration Statement, or any document incorporated
or deemed to be incorporated therein by reference contains an untrue statement
of a material fact or omits any fact necessary to make the statements in the
Registration Statement or the Prospectus or Free Writing Prospectus relating
thereto not misleading or otherwise requires


 
11

--------------------------------------------------------------------------------

 
 
the making of any changes in such Registration Statement, Prospectus, Free
Writing Prospectus or document, and, at the request of any such seller and
subject to Section 2(e)(ii) hereof, the Company shall promptly prepare a
supplement or amendment to such Prospectus or Free Writing Prospectus, furnish a
reasonable number of copies of such supplement or amendment to each seller of
such Registrable Securities, Counsel to the Holders and the managing
underwriters and file such supplement or amendment with the Commission so that,
as thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus or Free Writing Prospectus as so amended or supplemented shall not
contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading, (B) as soon as the
Company becomes aware of any request by the Commission or any Federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or Free Writing Prospectus covering Registrable Securities
or for additional information relating thereto, (C) as soon as the Company
becomes aware of the issuance or threatened issuance by the Commission of any
stop order suspending or threatening to suspend the effectiveness of a
Registration Statement covering the Registrable Securities or (D) of the receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any Registrable Security for
sale in any jurisdiction, or the initiation or threatening of any proceeding for
such purpose; and (ii) when each Registration Statement or any amendment thereto
has been filed with the Commission and when each Registration Statement or the
related Prospectus or Free Writing Prospectus or any Prospectus supplement or
any post effective amendment thereto has become effective.
 
(f) use its commercially reasonable efforts to cause all such Registrable
Securities (i) if the New Common Stock is then listed on a securities exchange
or included for quotation in a recognized trading market, to continue to be so
listed or included, (ii) if the New Common Stock is not then listed on a
securities exchange or included for quotation in a recognized trading market,
to, as promptly as practicable (subject to the limitations set forth in the
Plan), and in no event later than the effective date of the Form S-1 Shelf filed
pursuant to Section 2(a), be listed on NASDAQ or another national securities
exchange, and (iii) to be registered with or approved by such other governmental
agencies or authorities as may be necessary to enable the sellers thereof to
consummate the disposition of the Registrable Securities;
 
(g) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities from and after the effective date of the applicable
Registration Statement;
 
(h) enter into and perform under such customary agreements (including
underwriting agreements in customary form, including customary representations
and warranties and provisions with respect to indemnification and contribution)
and take all such other actions as the Holders of a majority of the Registrable
Securities included in such Shelf Takedown or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including effecting a stock split, a combination of
shares, or other recapitalization) and provide reasonable cooperation, including
causing appropriate officers to attend and participate in “road shows” and other
information meetings organized by the underwriters, if any; provided, that the
Company shall have no obligation to participate in “road shows” in connection
with any Underwritten Shelf Takedown in which the total offering price of the
Registrable Securities to be sold therein is less than $75,000,000; provided,
further, that the

 
12

--------------------------------------------------------------------------------

 
 
Company shall have no obligation to participate in more than two “road shows” in
any twelve-month period;
 
(i) for a reasonable period prior to the filing of any Registration Statement or
the commencement of marketing efforts for a Shelf Takedown, as applicable,
pursuant to this Agreement, make available for inspection and copying by any
Holder of Registrable Securities, Counsel to the Holders, any underwriter
participating in any disposition pursuant to such Registration Statement or
Shelf Takedown, as applicable, and any other attorney, accountant or other agent
retained by any such Holder or underwriter, all financial and other records and
pertinent corporate documents of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information and
participate in any due diligence sessions reasonably requested by any such
Holder, underwriter, attorney, accountant or agent in connection with such
Registration Statement or Shelf Takedown, as applicable, provided that
recipients of such financial and other records and pertinent corporate documents
agree in writing to keep the confidentiality thereof pursuant to a written
agreement reasonably acceptable to the Company and the applicable underwriter
(which shall contain customary exceptions thereto);
 
(j) permit any Holder of Registrable Securities, Counsel to the Holders, any
underwriter participating in any disposition pursuant to a Registration
Statement, and any other attorney, accountant or other agent retained by such
Holder of Registrable Securities or underwriter, to participate (including, but
not limited to, reviewing, commenting on and attending all meetings) in the
preparation of such Registration Statement and any Prospectus supplements
relating to a Shelf Takedown, if applicable;
 
(k) in the event of the issuance or threatened issuance of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any New Common Stock included in such Registration Statement
for sale in any jurisdiction, the Company shall use its commercially reasonable
efforts promptly to (i) prevent the issuance of any such stop order, and in the
event of such issuance, to obtain the withdrawal of such order and (ii) obtain
the withdrawal of any order suspending or preventing the use of any related
Prospectus or Free Writing Prospectus or suspending qualification of any
Registrable Securities included in such Registration Statement for sale in any
jurisdiction at the earliest practicable date;
 
(l) in connection with any Shelf Takedown, obtain and furnish to each such
Holder of Registrable Securities including Registrable Securities in such Shelf
Takedown a signed counterpart of (i) a cold comfort letter from the Company’s
independent public accountants and (ii) a legal opinion of counsel to the
Company addressed to the relevant underwriters and/or such Holders of
Registrable Securities, in each case in customary form and covering such matters
of the type customarily covered by such letters as the managing underwriters
and/or Holders of a majority of the Registrable Securities included in such
Shelf Takedown reasonably request;
 
(m) with respect to each Free Writing Prospectus or other materials to be
included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) promulgated under the Securities
Act) such Free Writing Prospectus or other materials without the prior written
consent of a majority of the Holders of the Registrable

 
 
13

--------------------------------------------------------------------------------

 
 
Securities that are being sold pursuant to such Free Writing Prospectus, which
Free Writing Prospectuses or other materials shall be subject to the review of
Counsel to the Holders; provided, however, the Company shall not be responsible
or liable for any breach by a Holder that has not obtained the prior written
consent of the Company pursuant to Section 13(q);
 
(n) provide a CUSIP number for the Registrable Securities prior to the effective
date of the first Registration Statement including Registrable Securities;
 
(o) promptly notify in writing the Holders, the sales or placement agent, if
any, therefor and the managing underwriters of the securities being sold, (i)
when such Registration Statement or related Prospectus or Free Writing
Prospectus or any Prospectus amendment or supplement or post effective amendment
has been filed, and, with respect to any such Registration Statement or any post
effective amendment, when the same has become effective and  (ii) of any written
comments by the Commission and by the blue sky or securities commissioner or
regulator of any state with respect thereto;
 
(p) (i) prepare and file with the Commission such amendments and supplements to
each Registration Statement as may be necessary to comply with the provisions of
the Securities Act, including post effective amendments to each Registration
Statement as may be necessary to keep such Registration Statement continuously
effective for the applicable time period required hereunder and if applicable,
file any Registration Statements pursuant to Rule 462(b) promulgated under the
Securities Act; (ii) cause the related Prospectus to be supplemented by any
required Prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provisions then in force) promulgated under the
Securities Act; (iii) comply with the provisions of the Securities Act and the
Exchange Act and any applicable securities exchange or other recognized trading
market with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; and (iv)
provide additional information related to eachRegistration Statement as
requested by, and obtain any required approval necessary from, the Commission or
any Federal or state governmental authority.
 
(q) cooperate with each Holder of Registrable Securities and each underwriter
participating in the disposition of such Registrable Securities and
underwriters’ counsel in connection with any filings required to be made with
FINRA;
 
(r) within the deadlines specified by the Securities Act, make all required
filing fee payments in respect of any Registration Statement or Prospectus used
under this Agreement (and any offering covered thereby);
 
(s) if requested by any participating Holder of Registrable Securities or the
managing underwriters, promptly include in a Prospectus supplement or amendment
such information as the Holder or managing underwriters may reasonably request,
including in order to permit the intended method of distribution of such
securities, and make all required filings of such Prospectus supplement or such
amendment as soon as reasonably practicable after the Company has received such
request;

 
14

--------------------------------------------------------------------------------

 
 
 
(t) in the case of certificated Registrable Securities, cooperate with the
participating Holders of Registrable Securities and the managing underwriters to
facilitate the timely preparation and delivery of certificates (not bearing any
legends) representing Registrable Securities to be sold after receiving written
representations from each participating Holder that the Registrable Securities
represented by the certificates so delivered by such Holder will be transferred
in accordance with the Registration Statement, and enable such Registrable
Securities to be in such denominations and registered in such names as the
Holders or managing underwriters may reasonably request at least two (2)
Business Days prior to any sale of Registrable Securities; and use its
commercially reasonable efforts to take all other actions necessary to effect
the registration and sale of the Registrable Securities contemplated hereby.
 
(u) use its commercially reasonable efforts to take all other actions necessary
to effect the registration and sale of the Registrable Securities contemplated
hereby.
 
6. Registration Expenses.  All Registration Expenses shall be borne by the
Company.  All Selling Expenses relating to Registrable Securities registered
shall be borne by the Holders of such Registrable Securities pro rata on the
basis of the number of Registrable Securities sold.
 
7. Hedging Transactions.
 
(a) The Company agrees that, in connection with any proposed Hedging
Transaction, if, in the reasonable judgment of Counsel to the Holders, it is
necessary or desirable to have a Registration Statement under the Securities Act
cover such Hedging Transaction or sales or transfers (whether short or long) of
Registrable Securities in connection therewith, then the Company shall use its
commercially reasonable efforts to take such actions (which may include the
filing of a prospectus supplement to include additional or changed information
that is material or is otherwise required to be disclosed, including a
description of such Hedging Transaction, the name of the Hedging Counterparty,
identification of the Hedging Counterparty or its Affiliates as underwriters or
potential underwriters, if applicable, or any change to the plan of
distribution, but shall not include the filing of a post-effective amendment to
a Registration Statement) as may reasonably be required to have such Hedging
Transaction or sales or transfers of Registrable Securities in connection
therewith covered by a Registration Statement under the Securities Act in a
manner consistent with the rights and obligations of the Company hereunder.
 
(b) All Registration Statements in which Holders may include Registrable
Securities under this Agreement shall be subject to the provisions of this
Section 7.  The selection of any Hedging Counterparty shall not be subject to
Section 2(f), but the Hedging Counterparty shall be selected by the Holders of a
majority of the Registrable Securities subject to the Hedging Transaction that
is proposed to be effected.
 
(c) If in connection with a Hedging Transaction, a Hedging Counterparty or any
Affiliate thereof is (or may be considered) an underwriter or selling
stockholder, then it shall be required to provide customary indemnities to the
Company regarding the plan of distribution and like matters.
 

 
15

--------------------------------------------------------------------------------

 
 
       (d) The Company further agrees to include, under the caption “Plan of
Distribution” (or the equivalent caption), in each Registration Statement, and
any related Prospectus (to the extent such inclusion is permitted under
applicable Commission regulations and is consistent with comments received from
the Commission during any Commission review of the Registration Statement),
language substantially in the form of Schedule I hereto and to include in each
prospectus supplement filed in connection with any proposed Hedging Transaction
language mutually agreed upon by the Company, the relevant Holders and the
Hedging Counterparty describing such Hedging Transaction.
 
(e) In connection with a Hedging Transaction, each Hedging Counterparty shall be
treated in the same manner as a managing underwriter for purposes of Section 5
of this Agreement.
 
8. Indemnification; Contribution.
 
(a) The Company agrees to indemnify and hold harmless each Holder of Registrable
Securities, the Affiliates, directors, officers, employees, members, managers
and agents of each such Holder and each Person who controls any such Holder
within the meaning of either the Securities Act or the Exchange Act, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities and expenses to which they or any of them may
become subject insofar as such losses, claims, damages, liabilities and expenses
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement as originally filed or in any amendment thereof, or the
Disclosure Package, or any preliminary, final or summary Prospectus or Free
Writing Prospectus included in any such Registration Statement, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action (whether or not the
indemnified party is a party to any proceeding); provided, however, that the
Company will not be liable in any case to the extent that any such loss, claim,
damage, liability or expense arises (i) out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of any such Holder specifically for inclusion
therein including, without limitation, any notice and questionnaire, or (ii) out
of sales of Registrable Securities made during a Suspension Period after notice
is given pursuant to Section 2(e)(ii) hereof.  This indemnity agreement will be
in addition to any liability which the Company may otherwise have.
 
(b) Each Holder severally (and not jointly) agrees to indemnify and hold
harmless the Company and each of its Affiliates, directors, employees, members,
managers and agents and each Person who controls the Company within the meaning
of either the Securities Act or the Exchange Act, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages or liabilities to which they or any of them may become subject insofar
as such losses, claims, damages or liabilities arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
a Registration Statement as originally filed or in any amendment thereof, or in
the Disclosure Package or any Holder Free Writing

 
 
16

--------------------------------------------------------------------------------

 
 
Prospectus, preliminary, final or summary Prospectus included in any such
Registration Statement, or in any amendment thereof or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, to the extent, but only to the extent, that
any such untrue statement or alleged untrue statement or omission or alleged
omission is contained in any written information relating to such Holder
furnished to the Company by or on behalf of such Holder specifically for
inclusion therein; provided, however, that the total amount to be indemnified by
such Holder pursuant to this Section 8(b) shall be limited to the net proceeds
(after deducting underwriters’ discounts and commissions) received by such
Holder in the offering to which such Registration Statement or Prospectus
relates.  This indemnity agreement will be in addition to any liability which
any such Holder may otherwise have.
 
(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent such action
and such failure results in material prejudice to the indemnifying party and
forfeiture by the indemnifying party of substantial rights and defenses; and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above.  The indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
except as provided in the next sentence, after notice from the indemnifying
party to such indemnified party of its election to so assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal expenses of other counsel or any other expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation.  Notwithstanding the indemnifying
party’s rights in the prior sentence, the indemnified party shall have the right
to employ its own counsel (and one local counsel), and the indemnifying party
shall bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest; (ii)
the actual or potential defendants in, or targets of, any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party.  No
indemnifying party shall, in connection with any one action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general circumstances or allegations, be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all indemnified parties.  An indemnifying party shall not be liable
under this Section 8 to any indemnified party regarding any settlement or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of 

 
 
17

--------------------------------------------------------------------------------

 
 
which indemnification or contribution may be sought hereunder (whether or not
the indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by such
indemnifying party, which consent shall not be unreasonably withheld.  No
indemnifying party, in the defense of any such claim or litigation, shall,
except with the consent of each indemnified party, consent to entry of any
judgment or enter into any settlement or compromise that does not include as an
unconditional term thereof the giving by the claimant or plaintiff therein, to
such indemnified party, of a full and final release from all liability in
respect to such claim or litigation.
 
(d) In the event that the indemnity provided in Section 8(a) or Section 8(b)
above is unavailable to or insufficient to hold harmless an indemnified party
for any reason, then each applicable indemnifying party agrees to contribute to
the aggregate losses, claims, damages and liabilities (including, without
limitation, legal or other expenses reasonably incurred in connection with
investigating or defending same) (collectively, “Losses”) to which such
indemnifying party may be subject in such proportion as is appropriate to
reflect the relative benefits received by the indemnifying party on the one hand
and by the indemnified party on the other from the offering of the New Common
Stock.  If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law, then each indemnifying party shall
contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the indemnifying party on the one hand and the indemnified
party on the other in connection with the statements or omissions which resulted
in such losses, claims, damages or liabilities (or actions in respect thereof),
as well as any other relevant equitable considerations.  The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party on the one hand or the indemnified party on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.  The parties agree that it would not be just
and equitable if contribution pursuant to this Section 8(d) were determined by
pro rata allocation (even if the Holders of Registrable Securities or any agents
or underwriters or all of them were treated as one entity for such purpose) or
by any other method of allocation which does not take account of the equitable
considerations referred to above in this Section 8(d).  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this Section
8(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 8(d), no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.  For purposes of this Section
8, each Person who controls any Holder of Registrable Securities, agent or
underwriter within the meaning of either the Securities Act or the Exchange Act
and each director, officer, employee and agent of any such Holder, agent or
underwriter shall have the same rights to contribution as such Holder, agent or
underwriter, and each Person who controls the Company within the meaning of
either the Securities Act or the Exchange Act and each officer and director of
the Company shall have the same rights to contribution as the Company, subject
in each case to the applicable terms and conditions of this Section 8(d).


 
18

--------------------------------------------------------------------------------

 
 
 
(e) The provisions of this Section 8 will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder of
Registrable Securities or the Company or any of the officers, directors or
controlling Persons referred to in this Section 8 hereof, and will survive the
transfer of Registrable Securities.
 
(f) To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
8 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such Shelf
Registration.
 
9. Participation in Underwritten Offering/Sale of Registrable Securities.
 
(a) No Person may participate in any underwritten offering hereunder unless such
Person (i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements in customary form entered into pursuant to this
Agreement and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements; provided that no
Holder of Registrable Securities included in any underwritten registration shall
be required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding (1) such
Holder’s ownership of its Registrable Securities to be sold or transferred, (2)
such Holder’s power and authority to effect such transfer and (3) such matters
pertaining to compliance with securities laws as may be reasonablyrequested) or
to undertake any indemnification obligations to the Company with respect
thereto, except as otherwise provided in Section 8(b) hereof, or to the
underwriters with respect thereto, except to the extent of the indemnification
being given to the Company and its controlling persons in Section 8(b) hereof.
 
(b) Each Person that has securities registered on a Registration Statement filed
hereunder agrees that, upon receipt of any notice contemplated in Section
2(e)(ii), such Person will forthwith discontinue the disposition of its
Registrable Securities pursuant to the applicable Registration Statement.
 
10. Rule 144 and Rule 144A; Other Exemptions.  With a view to making available
to the Holders of Registrable Securities the benefits of Rule 144 and Rule 144A
promulgated under the Securities Act and other rules and regulations of the
Commission that may at any time permit a Holder of Registrable Securities to
sell securities of the Company to the public without registration, the Company
covenants that it will (i) file in a timely manner all reports and other
documents required, if any, to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted thereunder and (ii) make
available information necessary to comply with Rule 144 and Rule 144A, if
available with respect to resales of the Registrable Securities under the
Securities Act, at all times, all to the extent required from time to time to

 
 
19

--------------------------------------------------------------------------------

 
 
enable such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (x) Rule 144
and Rule 144A promulgated under the Securities Act (if available with respect to
resales of the Registrable Securities), as such rules may be amended from time
to time or (y) any other rules or regulations now existing or hereafter adopted
by the Commission.  Upon the reasonable request of any Holder of Registrable
Securities, the Company will deliver to such Holder a written statement as to
whether it has complied with such information requirements, and, if not, the
specific reasons for non-compliance.
 
11. Transfer of Registration Rights.  The rights of a Holder hereunder may be
transferred, assigned, or otherwise conveyed on a pro rata basis in connection
with any transfer, assignment, or other conveyance of Registrable Securities to
any transferee or assignee; provided that all of the following additional
conditions are satisfied:  (a) such transfer or assignment is effected in
accordance with applicable securities laws; (b) such transferee or assignee
agrees in writing to become subject to the terms of this Agreement; and (c) the
Company is given written notice by such Holder of such transfer or assignment,
stating the name and address of the transferee or assignee and identifying the
Registrable Securities with respect to which such rights are being transferred
or assigned.
 
12. Amendment, Modification and Waivers; Further Assurances
 
(a) Amendment. This Agreement may be amended with the consent of the Company and
the Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company shall have obtained
the written consent of the Holders of at least a majority of the Registrable
Securities then outstanding to such amendment, action or omission to act;
provided that no such amendment, action or omission that adversely affects,
alters or changes the interests of any Holder shall be effective against such
Holder without the prior written consent of such Holder.
 
(b) Effect of Waiver. No waiver of any terms or conditions of this Agreement
shall operate as a waiver of any other breach of such terms and conditions or
any other term or condition, nor shall any failure to enforce any provision
hereof operate as a waiver of such provision or of any other provision hereof.
No written waiver hereunder, unless it by its own terms explicitly provides to
the contrary, shall be construed to effect a continuing waiver of the provisions
being waived and no such waiver in any instance shall constitute a waiver in any
other instance or for any other purpose or impair the right of the party against
whom such waiver is claimed in all other instances or for all other purposes to
require full compliance with such provision.  The failure of any party to
enforce any provision of this Agreement shall not be construed as a waiver of
such provision and shall not affect the right of such party thereafter to
enforce each provision of this Agreement in accordance with its terms.
 
(c) Further Assurances. Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.

 
20

--------------------------------------------------------------------------------

 
 
 
13. Miscellaneous.
 
(a) No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the Holders of Registrable Securities in this Agreement.
 
(b) Adjustments Affecting Registrable Securities. The Company shall not take any
action, or permit any change to occur, with respect to its securities which
would materially and adversely affect the ability of the Holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement or which would materially and adversely affect the
marketability of such Registrable Securities in any such registration (including
effecting a stock split or a combination of shares).
 
(c) Remedies; Specific Performance. Any Person having rights under any provision
of this Agreement shall be entitled to enforce such rights specifically, to
recover damages caused by reason of any breach of any provision of this
Agreement and to exercise all other rights existing in their favor. The parties
hereto agree and acknowledge that money damages would not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive relief (without posting any bond or
other security) in order to enforce or prevent violation of the provisions of
this Agreement and shall not be required to prove irreparable injury to such
party or that such party does not have an adequate remedy at law with respect to
any breach of this Agreement (each of which elements the parties admit). The
parties hereto further agree and acknowledge that each and every obligation
applicable to it contained in this Agreement shall be specifically enforceable
against it and hereby waives and agrees not to assert any defenses against an
action for specific performance of their respective obligations hereunder.  All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies available under this Agreement or
otherwise.
 
(d) Successors and Assigns.  All covenants and agreements in this Agreement by
or on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto (including any
trustee in bankruptcy) whether so expressed or not. In addition, whether or not
any express assignment has been made, the provisions of this Agreement which are
for the benefit of purchasers or Holders of Registrable Securities are also for
the benefit of, and enforceable by, any subsequent Holder of Registrable
Securities. No assignment or delegation of this Agreement by the Company, or any
of the Company’s rights, interests or obligations hereunder, shall be effective
against any Holder without the prior written consent of such Holder.
 
(e) Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 
21

--------------------------------------------------------------------------------

 
 
 
(f) Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.
 
(g) Descriptive Headings; Interpretation; No Strict Construction.  The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof. The words “include”, “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation”. The use
of the words “or,” “either” or “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.  All
references to laws, rules, regulations and forms in this Agreement shall be
deemed to be references to such laws, rules, regulations and forms, as amended
from time to time or, to the extent replaced, the comparable successor thereto
in effect at the time.  All references to agencies, self-regulatory
organizations or governmental entities in this Agreement shall be deemed to be
references to the comparable successors thereto from time to time.
 
(h) Governing Law.  This Agreement and the exhibits and schedules hereto shall
be governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) to the
extent such rules or provisions would cause the application of the laws of any
jurisdiction other than the State of New York.
 
(i) Notices.  All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (a) delivered personally to
the recipient, (b) telecopied or sent by facsimile to the recipient, or (c) one
(1) Business Day after being sent to the recipient by reputable overnight
courier service (charges prepaid). Such notices, demands and other
communications shall be sent to the Company at the address set forth below and
to any Holder of Registrable Securities at the address set forth on the
signature page hereto, or at such address or to the attention of such other
Person as the recipient party has specified by prior written notice to the
sending party. The Company’s address is:
 
Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, Missouri  63131
Attention:  General Counsel


 
22

--------------------------------------------------------------------------------

 
 
 
with copies to:
 
Attn: Christian O. Nagler, Esq.
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022-4611
Facsimile:  (212) 446-4900
 
Notices to the Holders shall be sent to:
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:
Facsimile:
 
and to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, CA 90071
Attention: Nicholas P. Saggese
Facsimile: (213) 687-5600


 
If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.
 
(j) Delivery by Facsimile. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
other electronic means, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall reexecute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or other electronic means as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.
 
(k) Waiver of Jury Trial.  Each of the parties to this Agreement hereby agrees
to waive its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement,

 
23

--------------------------------------------------------------------------------

 
 
including contract claims, tort claims and all other common law and statutory
claims. Each party hereto acknowledges that this waiver is a material inducement
to enter into this Agreement, that each has already relied on this waiver in
entering into this Agreement, and that each will continue to rely on this waiver
in their related future dealings. Each party hereto further warrants and
represents that it has reviewed this waiver with its legal counsel and that it
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 13(k) AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.
 
(l) Arm’s Length Agreement.  Each of the parties to this Agreement agrees and
acknowledges that this Agreement has been negotiated in good faith, at arm’s
length, and not by any means prohibited by law.
 
(m) Sophisticated Parties; Advice of Counsel.  Each of the parties to this
Agreement specifically acknowledges that (a) it is a knowledgeable, informed,
sophisticated Person capable of understanding and evaluating the provisions set
forth in this Agreement and (ii) it has been fully advised and represented by
legal counsel of its own independent selection and has relied wholly upon its
independent judgment and the advice of such counsel in negotiating and entering
into this Agreement.
 
(n) Entire Agreement.  This Agreement, together with Schedule I attached hereto,
and any certificates, documents, instruments and writings that are delivered
pursuant hereto, constitutes the entire agreement and understanding of the
parties in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the parties, written
or oral, to the extent they relate in any way to the subject matter hereof.
 
(o) Attorneys’ Fees.  In the event of litigation or other proceedings in
connection with or related to this Agreement, the prevailing party in such
litigation or proceeding shall be entitled to reimbursement from the opposing
party of all reasonable expenses, including, without limitation, reasonable
attorneys’ fees and expenses of investigation in connection with such litigation
or proceeding.
 
(p) Certification.  Within fifteen (15) Business Days following receipt of
written request from the Company by any Holder (which request shall not be made
more than twice in any calendar year), such Holder shall certify to the Company
that such Holder continues to hold Registrable Securities (the
“Certification”).  If a Holder fails to provide the Certification within the
fifteen (15) Business Day period referred to in the immediately preceding
sentence, the Company reserves the right, in its sole discretion, to remove such
Holder’s Registrable Securities from a Registration Statement within fifteen
(15) Business Days after receipt by such Holder of a second written notice
specifying that the Holder may be removed from such Registration Statement
unless such Holder provides the Certification within such subsequent fifteen
(15) Business Day period.
 

 
24

--------------------------------------------------------------------------------

 

(q) FWP Consent.   No Holder shall use a Holder Free Writing Prospectus without
the prior written consent of the Company, which consent shall not be
unreasonably withheld.
 
(r) Notification of Status.  Each Holder shall provide written notice to the
Company within ten (10) Business Days from the first day on which the Holder no
longer holds Registrable Securities.
 
(s) Termination.  The obligations of the Company and of any Holder, other than
those obligations contained in Section 8, shall terminate with respect to the
Company and such Holder as soon as both (A) such Holder no longer holds any
Registrable Securities and (B) such Holder is no longer an Affiliate of the
Company or otherwise subject to the volume limitations set forth in Rule 144(e)
promulgated under the Securities Act or any successor provision.
 
*     *     *     *     *
 
 

 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.
 
CHARTER COMMUNICATIONS, INC.




By:  _________________________                                                                     
Its:  _________________________                                                                        



[Signature Page to Registration Rights Agreement]
 
 


 

--------------------------------------------------------------------------------

 

INVESTORS


[Name]




By:          
_________________________                                                                                                                                 
Its:           _________________________                                                                                                                                     


Address:
[  ]
Facsimile:


[Name]




By:          _________________________                                                                                                                                      
Its:          _________________________                                                                                                                                    

 
Address:
[  ]
Facsimile:


[Name]




By:           _________________________                                                                                                                                   
Its:            _________________________                                                                                                                                    


Address:
[  ]
Facsimile:


 

[Signature Page to Registration Rights Agreement]
 


 

--------------------------------------------------------------------------------

 





SCHEDULE I


 
Plan of Distribution
 
A selling stockholder may also enter into hedging and/or monetization
transactions.  For example, a selling stockholder may:
 
(a)
enter into transactions with a broker-dealer or affiliate of a broker-dealer or
other third party in connection with which that other party will become a
selling stockholder and engage in short sales of the common stock under this
prospectus, in which case the other party may use shares of common stock
received from the selling stockholder to close out any short positions;

 
(b)
itself sell short common stock under this prospectus and use shares of common
stock held by it to close out any short position;

 
(c)
enter into options, forwards or other transactions that require the selling
stockholder to deliver, in a transaction exempt from registration under the
Securities Act, common stock to a broker-dealer or an affiliate of a
broker-dealer or other third party who may then become a selling stockholder and
publicly resell or otherwise transfer that common stock under this prospectus;
or

 
(d)
loan or pledge common stock to a broker-dealer or affiliate of a broker-dealer
or other third party who may then become a selling stockholder and sell the
loaned shares or, in an event of default in the case of a pledge, become a
selling stockholder and sell the pledged shares, under this prospectus.

 



 
28
 
